Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 08/04/2021, the amendment/reconsideration has been considered. Claims 52-71 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) have been considered but are deemed not persuasive. In remarks application argues in substance that:
(a)	Applicant argues that cited references “Kap and Fraz” does not disclose the limitation i.e. “analyzing a plurality of user equipment owned by the user to identify a user equipment from the plurality of user equipment that the user is likely to travel with to the second geographic location.”
	Examiner respectfully disagree because nowhere in the claim is mentioned what encompasses the “analyzing” step. There is no criteria discussed on defined in the claim. Secondly it is also not mentioned if analyzing step requires a user input or not. Therefore, reading the claim to its plane meaning Fraz discloses a selection method as described in Col.13, lines 20-38 which is quoted below for convenience.

    PNG
    media_image1.png
    495
    679
    media_image1.png
    Greyscale
Returning to FIG. 5, travel manager 570 may provide intelligent scheduling for users that may be travelling or have other planned instances of limited and/or changing access to content. In one implementation, travel manager 570 may provide a user interface to input travel schedules. FIG. 8 provides exemplary communications associated with travel manager 570. For example, as shown in FIG. 8, travel manager 570 may solicit and receive user input (e.g., user input 430) including a time period and location 810 of planned travel, a stored content duration 820 (e.g., an amount of viewing time without access to, for example, network content), a user's mood 830, and device information 840 (e.g., device type, dimensions, capacity, etc. of a preferred user device 260 for travel). In one implementation, travel manager 570 may provide a user interface to solicit each of time period and location 810, stored content duration 820, user's mood 830, and device information 840.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 52-60, 62-63, and 65-70, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplinger et al. (Pub. No.: US 2016/0014194 A1), hereinafter “Kap” in view of Frazier et al. (Patent No.: US 9648369 B2), hereinafter “Fraz”.

As to claim 52. Kap discloses a method for providing content (Kap, abstract), the method comprising:
 determining, based on electronic communications of a user, that the user will travel from a first geographic location to a second geographic location (Kap, [0004], predicting a future usage of the media files; ranking each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages); 
identifying a plurality of content items that are likely to be consumed at the second geographic location (Kap, [0004], preemptively downloading the media files to a local data storage device of the mobile device according to the ranking, and in order to satisfy a pre-determined time duration);  
causing to be stored, on the selected user equipment, the identified plurality of content items before the user travels to the second geographic location (Kap, [0004], processing, by the mobile device, the preemptively downloaded media file at the time and the location associated with the predicted future usage).
Kap however is silent on disclosing explicitly, analyzing a plurality of user equipment owned by the user to identify a user equipment, from the plurality of user equipment that the user is likely to travel with to the second geographic location; 
selecting based on the analyzing, a selected user equipment from the plurality of user equipment.
Fraz however discloses a similar concept, analyzing a plurality of user equipment owned by the user to identify a user equipment, from the plurality of user equipment that the user is likely to travel with to the second geographic location (Fraz, Col.13, lines 20-
selecting based on the analyzing, a selected user equipment from the plurality of user equipment (Fraz, Col.14, lines 40-43, Event planner 580 may generate an event content schedule that may be used to pre-load mood-based content that is appropriate for the selected user device 260.).
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art to incorporate the teachings of Fraz into those of Kap in order to provide a method includes presenting a user interface providing access to content from multiple content providers and receiving, via the user interface, user input indicating selection criteria for recommending content. The selection criteria include an amount of time available to the user. The method includes providing, to a network device, an indication of the selection criteria and receiving, from the network device, information for providing recommended content options based on the selection criteria.

As to claim 53. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein determining that the user will travel from the first geographic location to the second geographic location comprises parsing electronic communications from a third party platform indicative that the user will be traveling to the second geographic location (Kap, [0032], At 430, based on entries in the electronic 

As to claim 54. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein parsing electronic communications from a third party platform comprises identifying at least one of the second geographic location, a date of travel, an airline name, or a purchase statement (Kap, [0034], while transitioning to next destination as determined by a calendar entry.).

As to claim 55. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein identifying the plurality of content items comprises determining that the plurality of content items is accessible to the user at the second geographic location (Kap, [0034], the mobile device may compare an estimated remaining time period it would take to get to a range of the next lower cost wireless network, e.g., the second pre-determined wireless network.).

As to claim 56. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein determining that the plurality of content items is accessible to the user at the second geographic location comprises comparing data corresponding to each content item of the plurality of content items to a database indicating geographic content restrictions for a content provider (Kap, [0035], with knowledge of the processed state and/or metadata of the consumed media files already downloaded, the application may use an available cellular (or higher cost) wireless data network in order to download additional data for the program).

As to claim 57. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein identifying the user equipment, from the plurality of user equipment, is based on at least one of weight, memory capacity, and display screen size of the identified user equipment (Kap, fig.3, [0016], The mobile device deletes media files based on a data storage pattern in the local data storage device (e.g., the memory device 361 shown in FIG. 3, etc.) of the mobile device.).

As to claim 58. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein causing to be stored, on the identified user equipment, the identified plurality of content items before the user travels to the second geographic location comprises transmitting instructions to store the identified plurality of content items before the user travels to the second geographic location (Kap, [0017], The mobile device further runs a method for predicting a user's subsequent media file usage activity using a time correlated historic usage analysis table).

As to claim 59. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein identifying user equipment, from the plurality of user equipment, is based on a historical record of user equipment used for travel (Kap, [0018], the mobile device program ranks each media file according to a likelihood that the each media file is processed at a time and a location associated with the predicted future usages.).

As to claim 60. The combined system of Kap and Fraz discloses the invention as in parent claim above including, wherein providing for storage the identified plurality of content items to be consumed comprises determining to prioritize a subset of the 
determining a cost for each content item of the plurality of content items (Kap, [0033], At 440, the mobile device downloads the determined amount of data for off-line cache-storage while the mobile device is connected to the current lower cost wireless network); and 
determining that the subset of the plurality of content items are lower in cost relative to other content items of the plurality of content items (Kap, [0033], the mobile device may minimize a chance to access a high cost wireless network, e.g., a cellular wireless data network.).

As to claims 62, 63, and 65-70 are rejected for same rationale as applied to claims 52-60 above.

Claim(s) 72-75, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplinger et al. (Pub. No.: US 2016/0014194 A1), hereinafter “Kap” in view of Frazier et al. (Patent No.: US 9648369 B2), hereinafter “Fraz” and further in view of Couckuyt et al. (Pub. No.: US 2009/0157583 A1), hereinafter “Couc”.
As to claim 72. (New) The combined system of Kap and Fraz discloses the invention as in parent claim above. Kap and Fraz however are silent on disclosing explicitly, wherein identifying the user equipment that the user is likely to travel with comprises identifying user equipment that the user travelled with during previous travel.
Couc however discloses a similar concept, wherein identifying the user equipment that the user is likely to travel with comprises identifying user equipment that the user travelled with during previous travel (Bren, fig.7, [0048], The estimation component 306 can also make device predictions, such as what devices a user will carry when he leaves his vehicle.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Couc” into those of “Kap and Faraz” in order to provide a system such that A user can intend to travel between different locations and employ different traveling manners to reach an intended travel destination. At different points, different devices can be employed for disclosing a route.).

As to claim 73. (New) The combined system of Kap and Fraz discloses the invention as in parent claim above. Kap and Fraz however are silent on disclosing explicitly, wherein identifying the user equipment that the user is likely to travel is performed automatically without a user input designating the user equipment that the user intends to travel with
Couc however discloses a similar concept, wherein identifying the user equipment that the user is likely to travel is performed automatically without a user input designating the user equipment that the user intends to travel with (Couc, fig.7, step-712, [0048], a device should likely be selected that supplies an appropriate amount of 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Couc” into those of “Kap and Faraz” in order to provide a system such that A user can intend to travel between different locations and employ different traveling manners to reach an intended travel destination. At different points, different devices can be employed for disclosing a route.).

74. (New) The combined system of Kap and Fraz discloses the invention as in parent claim above, including, wherein identifying the user equipment that the user is likely to travel with is performed without any user input (Couc, [0068], selection can take place automatically without user request.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rakhthanmanon et al. (US 20130103300 A1) is one of the most pertinent art in the field of invention and discloses, an approach is provided for providing driving assistant services to a user before, during, and after the user starts traveling. Specifically, a personal travel pattern associated with a device, the user of a device, or a combination thereof is processed to determine at least one prediction of a time that the device, the user, or a combination thereof will travel to at least one or more travel paths, one or more places of interest, or a combination thereof.
.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tauqir Hussain/
Primary Examiner, Art Unit 2446